UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1161


In re:   JIANQING WU, and all others similarly situated,

                Petitioner.




     On Petition for Writ of Mandamus.      (8:15-cv-01924-PWG)


Submitted:   July 21, 2016                   Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jianqing Wu, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jianqing Wu petitions for a writ of mandamus seeking an

order compelling the district court to follow federal and local

rules of procedure in managing his case and for recusal of the

district    court   judge.      We     conclude   that    Jianqing   Wu    is   not

entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.               Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).          Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     Jianqing Wu has failed to demonstrate that he is entitled

to the relief he seeks.              Accordingly, we deny Jianqing Wu’s

motion for initial hearing en banc and deny the petition for

writ of mandamus.         We dispense with oral argument because the

facts    and   legal    contentions     are    adequately   presented      in   the

materials      before   this   court    and    argument   would   not     aid   the

decisional process.

                                                               PETITION DENIED




                                         2